TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00274-CV


                                    In re David O’Connor


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied.       See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency stay is also denied.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: May 18, 2022